internal_revenue_service number info release date index number ----------------------------------- --------------------------- ---------------------- --------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 -genin-151282-04 date march this letter is in response to your written request dated date seeking dear ---------------- relief for the failure_to_file a timely form_2553 in sec_1362 of the internal_revenue_code provides that a small_business_corporation can elect to be treated as an s_corporation sec_1362 of the code provides guidance on when the s election becomes effective if an s election is made within the first two and one-half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation for the year in which the election was made if the corporation makes an election after the first two and one-half months of a corporation’s taxable_year then the corporation will generally not be treated as an s_corporation until the following taxable_year sec_1362 of the code provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determined reasonable_cause existed for the failure to timely make the election then the secretary can treat such an election as being timely made for that taxable_year and effective as of the first day of that taxable_year the secretary will grant relief under sec_1362 only upon receipt and evaluation of a private_letter_ruling request as stated above in order to receive relief to file a late s_corporation_election form the taxpayer must submit a valid and complete request for private_letter_ruling the procedure for submitting such a request is outlined in revproc_2005_01 for your convenience we have included a copy of the revenue_procedure with this letter_ruling see appendix a of revproc_2005_01 which is tabbed for your convenience appendix b provides a sample letter_ruling format which should be followed it contains please note that there is a filing fee required if you decide to seek a private letter a complete ruling_request with descriptions of what is required finally appendix c is a required checklist that should be filled out and submitted with your private_letter_ruling request to ensure its completeness copy of this letter for your records if you have further questions please contact us at -- --------------------- not a toll free number we appreciate this opportunity to provide you with assistance please keep a s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries encl revproc_2005_1
